internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-110728-99 date date x y a dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures state dear this letter responds to the date ruling_request and subsequent correspondence submitted on behalf of x by x’s authorized representative concerning sec_1362 of the internal_revenue_code the information submitted states that x an s_corporation since date owns agricultural real_property in state x leases the real_property to y a state c_corporation pursuant to a farm lease dated date and addendum to farm lease dated date pursuant to the lease y pays x twenty percent of gross crop proceeds received by y from the leased property during each crop year plus twenty percent of any payments made to y under any state support program with respect to the leased property y consults with x concerning the timing of planting and harvesting the types of crops to grow the rotation thereof and the general management of any crops grown on the leased premises x consults with y using its best efforts and experience to assist y in the preparation of the soil planting of the crops and the care and harvesting thereof x and y are jointly responsible for the marketing of the crops until fully divided x periodically inspects the crops and makes suggestions to y as to the proper care and management further any contract for sale of the corps requires x’s approval x pays real_property_taxes and assessments and the water district taxes further the processing charges related to x’s portion of the crop and the co-op charges to x are paid from x’s crop share for taxable years and x’s gross rents from leasing the real_property were dollar_figuren dollar_figureo and dollar_figurep respectively while operating costs totaled dollar_figureq dollar_figurer and dollar_figures respectively sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the regulations provides that rents does not include rents derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 of the code provides that if at the close of a taxable_year an s_corporation has subchapter_c_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation sec_1375 of the code provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 based solely on the information submitted and the representations made we conclude that under sec_1_1362-2 of the regulations the gross_receipts that x receives from renting its agricultural real_property are income from an active trade_or_business and are not passive_investment_income as described in sec_1362 or sec_1375 of the code except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion concerning x’s election under sec_1362 to be an s_corporation or x’s qualification to be a small_business_corporation eligible to make an s election this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted we are sending a copy of this ruling to x’s authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
